Citation Nr: 1722663	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  07-06 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to a compensable initial disability rating for epididymitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee.

4.  Entitlement to an initial disability rating in excess of 40 percent for degenerative changes of the lower back with new onset facet fracture.

5.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.

6.  Entitlement to an effective date earlier than October 5, 2004 for the award of a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (left knee and epididymitis), as well as August 2007 (radiculopathy and back), January 2008 (psychiatric disability), and June 2009 (TDIU) rating decisions by the RO in Detroit, Michigan.  

The Veteran provided testimony at August 2010 and October 2015 videoconference hearings before undersigned Veterans Law Judges.  Transcripts of both hearings are of record.  During the October 2015 videoconference, the Veteran waived his right to have a third hearing before a Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

These matters were remanded by the Board for additional development in March 2011 and June 2016.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2016 remand instructed the AOJ to obtain VA examinations related to these issues.  Specifically, a psychiatric examination, a knee examination, a spine examination, a peripheral nerves examination, and an examination regarding epididymitis, were ordered.  The Veteran's representative stated in a January 2017 VA Form 9 that he believes VA employees altered the Veteran's address in the VA computer system causing the letters scheduling the VA examinations to be sent to an incorrect address.  A September 2016 letter sent to the correct address informed the Veteran that the VA medical facility nearest to him would notify him of the date, time, and place of examination.  A copy of the scheduling letter is not of record, but there is an October 2016 record indicating that the Veteran failed to respond to scheduling attempts, and that his phone was disconnected.  In January 2017, the Veteran submitted a copy of a scheduling letter sent to the incorrect address in November 2016.  Although the copy of the scheduling letter is dated after October 2016, the Board will allow the Veteran the benefit of the doubt and assume that the October 2016 scheduling letter that is not of record was also sent to the incorrect address.  Therefore, the Board finds that the Veteran has provided good cause to have the examinations rescheduled.  See 38 C.F.R. § 3.655(a).  These claims should be remanded so that new examinations can be scheduled.

The issue of entitlement to an earlier effective date for the award of a TDIU is inextricably intertwined with the service connection and higher initial rating issues on appeal which are the subject of the remand actions requested below.  As such, appellate consideration must be deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the address for the Veteran is accurate and up-to-date before sending scheduling letters for the examinations.  Please note that a January 2017 VA Form 9 contains the accurate address for the Veteran, per his representative.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of any acquired psychiatric disability.  After reviewing the claims file and performing any necessary tests, the examiner is to provide the following opinions:

i) Is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disability was caused by or is otherwise related to service?

ii) If the answer to the above is no, is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disability was caused or aggravated beyond the natural progression by a service-connected disability?

Any opinion offered must be supported by a complete rationale.  The examiner is advised that the Veteran is currently service-connected for degenerative changes of the lower back with new onset facet fracture, radiculopathy of the left lower extremity, degenerative arthritis of the left knee, erectile dysfunction, and epididymitis.

3.  After completing the action requested in paragraph #1. above, schedule the Veteran for an examination to ascertain the nature and severity of his service-connected left knee disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the right knee is undamaged, the examiner should also include range of motion testing of the right knee.  If the examiner finds that any testing is not medically necessary or is not feasible, he or she must state this finding in the examination report, with an explanation of why it is not necessary or feasible.

The examination report should also address whether the Veteran's functional ability is limited during flare-ups or when the left knee is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on repeated use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the action requested in paragraph #1. above, schedule the Veteran for an examination to ascertain the nature and severity of his service-connected lower back disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination report should record the results of range of motion testing of the lumbosacral spine for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the examiner finds that any testing is not medically necessary or is not feasible, including testing on weight-bearing, he or she must state this finding in the examination report, with an explanation of why it is not necessary or feasible.

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the lumbar spine is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should also comment on the impact of the Veteran's lower back disability, alone and in combination with his other service-connected disabilities, on his ability to function in an occupational environment prior to October 5, 2004.

5.  After completing the action requested in paragraph #1. above, schedule the Veteran for an examination to ascertain the nature and severity of the service-connected radiculopathy of the left lower extremity.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner should also comment on the impact of the Veteran's radiculopathy of the left lower extremity, alone and in combination with his other service-connected disabilities, on his ability to function in an occupational environment prior to October 5, 2004.

6.  After completing the action requested in paragraph #1. above, schedule the Veteran for an examination to ascertain the nature and severity of his service-connected epididymitis while it is active if at all possible.  In this regard, sufficient deference should be given to allow the examination to be scheduled on short notice.  The Veteran must be requested to notify VA when the disability is active.  All manifestations must be reported in detail.  If a VA examination cannot be scheduled while the Veteran's epididymitis is active, an explanation should be documented in the record as to the reason an examination was not able to be performed while the condition was active.  In such instance, a routine VA examination to determine the nature and severity of the epididymitis should be conducted, with discussion of the Veteran's report of his symptoms when active.  

The examiner should also comment on the impact of the Veteran's epididymitis, alone and in combination with his other service-connected disabilities, on his ability to function in an occupational environment prior to October 5, 2004.

7.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  Failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2016).   

8.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






						(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________                    ____________________________
      TRESA M. SCHLECHT                                              JOHN J. CROWLEY   
    Acting Veterans Law Judge                                            Veterans Law Judge
    Board of Veterans' Appeals                                       Board of Veterans' Appeals



_________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



